department of the treasury internal_revenue_service washington d c sin - no third party contacts nov employer_identification_number dear sir or madam this refers to your letter dated date requesting advance approval of your scholarship grant procedures under sec_4945 of the internal_revenue_code the code the information submitted indicates that you are exempt under sec_501 of the code and a private non-operating foundation within the meaning of sec_509 since formation your principal activity has been the distribution of assets to other organizations to which contributions are deductible under sec_170 c or c of the code you desire to maintain your current activity and add a scholarship program the scholarship program is for one scholarship grant for undergraduate graduate or professionali school study to any accredited college or university in the united_states the amount of grant will be the lower_of actual tuition costs or dollar_figure annually payable to the college or university of the applicant’s choice the scholarship is available to any descendants of any employee of x provided the employee has been employed for more than one year and works at least hours per week the scholarship is not available to any members of the a family or the descendants of directors or officers of x cl page the scholarship will be awarded based on criteria that include academic merit potential for future academic excellence leadership qualifies community service and meaningful extracurricular activities no consideration will be given to the employee's position services or duties the scholarship will be announced in newsletters bulletin boards and other promotional literature applications for scholarships must be received postmarked on or before january the applications are evaluated and ranked by a selection committee made up of three individuals from three different universities who are independent from you x or the a family their evaluation and ranking are then sent to y an independent party who will determine the highest rank applicant once awarded a scholarship will not be terminated because the recipient's relative terminates employment with x the renewal of the scholarship will not be denied if the recipient's relative terminates employment with x you will exercise the right to receive a report of the recipient’s courses taken and grades received in each academic period as verified by the educational_institution attended by the recipient you may not obtain such reports under the following conditions the scholarship is subject_to the provisions of sec_117 of the code grant funds are payable to an educational_institution and the educational_institution agrees to use the grant funds to defray the recipient's expense at the educational_institution only if the recipient's standing at the educational_institution is consistent with the purposes and conditions of the grant you will also investigate reports of any improper use of grant funds and take necessary steps to recover or restore grant funds for intended purposes the scholarship will not be used to recruit employees induce employees to continue their employment or to compel employees to follow any course of action sought by x further the number of scholarships awarded in any year will not exceed of the number of x 'x employees’ descendants who were eligible applicants considered by the selection committee or of the number of x employees’ descendants who could be shown eligible for grants whether or not they submitted an application sec_4945 of the code imposes a tax on each taxable_expenditure of a private_foundation as defined in sec_4945 sec_4945 provides that a taxable_expenditure includes any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless the grant satisfies the requirements of page subsection g sec_4945 provides that subsection d shall not apply to an individual grant awarded on an objective and nondiscriminatory basis if it is demonstrated to the satisfaction of the secretary or_his_delegate that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_institution described in sec_170 revproc_76_47 1976_2_cb_670 sets forth guidelines to determine whether a grant made by a private_foundation under an employer-related grant program to an employee or to a child of an employee of the particular employer to which the program relates is a scholarship or fellowship_grant subject_to the provisions of code sec_117 dollar_figure and meets the percentage_test described in section dollar_figure will be assumed to be providing scholarships or fellowship grants subject_to the provisions of sec_117 of the code a program that satisfies the seven conditions set forth in sections dollar_figure through the seven conditions set forth in sections dollar_figure through dollar_figure are as follows no inducement for employment selection by a committee totally independent of the private_foundation its organizers and the employer concerned eligibility requirements of meeting the minimum standards for admission and attendance to an educational_institution selection based solely upon substantial objective standards that are completely unrelated to employment no termination or ineligibility for renewal of a grant on the basis of termination of employment a recipient's free choice in the pursuit of a course of study that is not of particular benefit to the employer and enabling the recipients to obtain education in their personal capacities and solely for their personal benefit with no commitments understandings or obligations to benefit the employer or foundation section dollar_figure provides that a private_foundation giving scholarship awards to children of employees of a related company must agree to limit these grants to percent of all eligible applicants or percent of all those known to be eligible in any given year - accordingly based upon the information presented and assuming your scholarship program will be conducted as proposed with a view to providing objectivity and non-discrimination in the awarding of scholarship grants including meeting the requirements of revproc_76_47 we rule that your grant procedures for the awarding of scholarship grants to descendants of employees of x comply with the requirements of sec_4945 of the code thus grants made in accordance with those procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code page the recipient of the scholarship shall be responsible for determining whether all or part of the scholarship is includible in gross_income under sec_117 of the code you should advise the recipient that amounts granted are taxable_income if the aggregate scholarship amounts received by the recipient exceed tuition and fees not including room and board required for enrollment or attendance at the educational_institution and fees books supplies and equipment required for courses of instruction this ruling will remain in effect as long as the procedures in awarding grants under your program remain in compliance with sections dollar_figure through dollar_figure of revproc_76_47 described program before you enter into any other scholarship or educational loan program you should submit a request for advance approval of that program please note that this ruling is only applicable to grants awarded under the we are informing the key district_office of this ruling please keep a copy of this ruling with your organization's permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely signed roper o tarps da robert c harper jr chief exempt_organizations technical branch
